Citation Nr: 1640826	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for heart disease.

2.  Entitlement to service connection for colon disability, claimed as due to herbicide exposure.

3.  Entitlement to service connection, to include on a secondary basis, for kidney disease.

4.  Entitlement to service connection, to include on a secondary basis, for erectile dysfunction.

5.  Entitlement to service connection, to include on a secondary basis, for hepatitis C.

6.  Entitlement to service connection, to include on a secondary basis, for gout.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.  The Board notes the Veteran is a recipient of the Bronze Star with "V" device and the Combat Infantryman's Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2010 and December 2012 rating decisions by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  Additionally, this matter is before the Board on appeal from a May 2012 rating decision by the Lincoln, Nebraska, Day One Brokering Center.

The issues of heart disease, colon disability, kidney disease, hepatitis C and gout are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDING OF FACT

The Veteran's erectile dysfunction was chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, to include on a secondary basis, are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the appellant, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service connection for erectile dysfunction.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Erectile Dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction (ED).  Specifically, the Veteran asserts that his ED is secondary to his service-connected diabetes mellitus II.

During a September 2008 VA examination for diabetes, the Veteran reported ED symptoms beginning in 2008.  The examiner opined that the Veteran's ED was not likely related to his diabetes because both disabilities had their onset around the same time.  The Veteran underwent another VA examination for diabetes in September 2010.  The Veteran reported the onset of his ED three years ago, and further reported that his symptoms had worsened over the past two years.  The examiner opined that the Veteran's ED was likely secondary to his longstanding hypertension, but was "as likely as not worsened by his diabetes."

A VA examination for ED was obtained in February 2012.  The examiner found the Veteran's ED caused by his longstanding hypertension.  The examiner opined that the Veteran's ED was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's diabetes."  In making this determination, the examiner pointed to the medical history showing that the Veteran's hypertension had its onset 40 years ago, ED two years ago, and diabetes three years ago. 

Lastly, the Veteran underwent another VA examination in April 2012 to determine whether the Veteran's ED was proximately due to or the result of his diabetes.  The examiner opined that the condition was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  In making this determination the examiner noted that the Veteran's diabetes was diagnosed in 2008 and his hypertension had been present for forty years.  The examiner further noted that the Veteran's ED had its onset in 2007.  Based on this medical evidence, the examiner found the longstanding hypertension far outweighed diabetes as the specific cause of the Veteran's ED.  Based on the medical evidence, the examiner found that possible aggravation caused by diabetes could not be determined due to the longstanding hypertension.

In a July 2012 Notice of Disagreement, the Veteran stated that his primary care physician told him his diabetes mellitus II was the prime cause of his ED.  In addition, during the June 2016 Board video-conference hearing the Veteran testified that he first started noticing ED after he was put on medication for diabetes.  He further testified that a physician told him his ED may be due to his diabetes about five or six years ago.

Service connection may be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In reviewing the evidence, the Board is aware that there are conflicting medical opinions of record regarding whether the Veteran's diabetes aggravated his ED.  The September 2010 VA examiner opined that the Veteran's ED was "as likely as not worsened by his diabetes."  However, a rationale for her opinion was not provided.  The April 2012 VA examiner was unable to determine whether the Veteran's diabetes permanently worsened his ED.  The April 2012 examiner came to this determination based on longstanding hypertension which the examiner found most likely caused the ED.  The Board finds that the VA examiners are competent to provide opinions as to aggravation of the Veteran's ED.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  In addition, in consideration of the April 2012 VA examiner's determination that an opinion as to aggravation was not possible, the Board finds that a remand regarding this issue would serve no useful purpose. 

Accordingly, based on its review of the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's ED was aggravated by his service-connected diabetes mellitus II.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that service connection for erectile dysfunction is warranted.  


ORDER

Entitlement to service connection, to include on a secondary basis, for erectile dysfunction is granted.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.  

1. Heart Disease

The Veteran seeks entitlement for ischemic heart disease due to exposure to herbicides.  

A June 2010 VA medical record indicates ischemic heart disease, heart failure with a planned left heart catheterization procedure.  The Veteran was admitted with a diagnosis of congestive heart failure (CHF).  Another June 2010 VA medical record states there was no clear etiology for the Veteran's heart condition, but noted that the Veteran had several risk factors related to coronary artery disease including diabetes, hypertension, smoking and cocaine abuse.  The Veteran later underwent tests to rule out ischemia as the etiology.

A July 2010 VA medical record notes an assessment of non-ischemic cardiomyopathy.  In addition, a September letter from the Veteran's VA physician states that he suffered from the following severe cardiac condition: non-ischemic cardiomyopathy.

During a September 2010 VA examination for diabetes the examiner noted the Veteran's recent hospitalization and diagnosis of CHF.  The examiner opined that the CHF was likely secondary to the Veteran's longstanding hypertension and polysubstance abuse.

An October 2010 private medical record notes a diagnosis of CHF and edema.  In addition, the physician noted no scintigraphy evidence of ischemia.  In November 2010, a VA physician stated he agreed with the examiner's conclusion that the Veteran did not have ischemic heart disease.  

During the June 2016 Board video-conference hearing, the Veteran testified that he was first diagnosed with CHF approximately six to seven years ago.  The Veteran reported that his diagnosing physician did not know whether his CHF could have been caused by herbicide exposure.  

The Board finds that the medical evidence clearly shows the Veteran's does not have a diagnosis for ischemic heart disease.  However, the medical evidence also shows the Veteran has a diagnosis for CHF with risk factors of diabetes, hypertension, smoking and cocaine abuse.  While a diabetes VA examination report notes that the Veteran's CHF was "likely secondary to the Veteran's longstanding hypertension and polysubstance abuse," the examiner did not provide a rationale for this opinion.  Accordingly, the Board finds this opinion speculative in nature.  In addition, the VA examiner did not address the issues of whether the Veteran's diabetes (a noted risk factor) caused or, alternatively, aggravated the Veteran's CHF.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's heart disease.

2. Colon Disability

The Veteran seeks entitlement to service connection for colon lesions.  Specifically, the Veteran asserts that his colon lesions were caused by exposure to herbicides during service.

A January 2009 private medical record shows the Veteran complained of constipation and rectal bleeding.  In addition, the Veteran complained of having rectal pain with bowel movements.  The Veteran was assessed with probable hemorrhoids with squamous metaplasia.  A March 2009 hospital record shows the Veteran underwent a colonoscopy.  The colonoscopy resulted in a finding of a soft polyposis irregular lesion projecting out of the anal opening.  Two polyp specimens were retrieved.  One specimen was found to be benign and one found to have "specks of cancer."  In addition, there was evidence of scattered diverticula in the sigmoid colon.  The preparation for the colonoscopy was described as "fair."     

A hemorrhoidectomy was performed in May 2009.  The physician diagnosed the Veteran with grade 3 internal and external hemorrhoids with mucosal changes with right-sided hemorrhoids consistent with squamous metaplasia.  The physician stated the Veteran had a long history of hemorrhoids with chronic bleeding.  A week later the Veteran complained of rectal pain with some bleeding.  The Veteran was determined to be status-post hemorrhoidectomy with pain and constipation.  The bleeding was found likely related to straining and the pain related to both straining and the hemorrhoidectomy.

A March 2010 VA medical record noted the Veteran was status-post colonoscopy one year ago with removal of two polyps, and a lesion bleeding out of the rectum that was noncancerous.  A July 2011 VA medical record notes the Veteran reported a history of a colonoscopy in 2009 in which a perianal polypoid mass was resected.  The physician who performed the procedure reportedly told the Veteran the mass was non-cancerous.  The pathology report stated "anal polypoid lesion concerning for prolapsed hemorrhoid."

The Veteran underwent another colonoscopy in August 2011.  The physician found no endoscopic evidence of inflammation, masses, or polyps in the entire colon.  In addition, non-bleeding external and internal hemorrhoids were found during retroflexion and were noted to be mild.  The physician further found that small lesions "may have been missed" due to poor preparation and recommended a two day preparation for the next colonoscopy to be repeated in three years.  A repeat colonoscopy was recommended in 2014 with a two day preparation.  

In a December 2011 statement, the Veteran asserted that his colon disability was related to his herbicide exposure.  During a June 2016 Board video-conference hearing, the Veteran testified that he was first diagnosed with colon lesions about six to seven years ago.  The Veteran stated that his initial treatment resulted in having lesions cut off, but that he still suffered from bleeding and soreness.  The Veteran further testified that his initial treating physician said his colon condition was caused by herbicide exposure.

In this case, the Board recognizes that VA has conceded herbicide exposure.  Accordingly, the question on appeal is whether the Veteran's colon disability is causally related to the conceded herbicide exposure.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected even though there is no record of such disease during service.  These diseases include soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 U.S.C.A. § 1116 (2015).  

The Veteran's March 2009 colonoscopy revealed findings for "specks of cancer."  In addition, while a colonoscopy done in August 2011 found no polyps, the physician noted that small lesions may have been missed due to poor preparation for the examination.  In addition, the physician recommended a colonoscopy be done in two years with a two day preparation.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.

The Board notes that the Veteran has not been provided a VA examination for his colon disability.  Given the findings of "specks of cancer" and lesions found during the Veteran's colonoscopies, and the presumption of service connection for soft-tissue sarcoma when there is a finding of exposure to herbicides, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's colon disability, and to adjudicate the claim on appeal.

3. Kidney Disease

The Veteran asserts that his kidney disease is secondary to his diabetes mellitus II.

The Veteran underwent a VA examination in February 2012.  The examiner noted a diagnosis of nephrosclerosis in January 2011.  The examiner also noted the Veteran had renal dysfunction not requiring regular dialysis.  Symptoms related to renal dysfunction included persistent proteinuria.  The examiner opined that the Veteran's kidney disability was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's diabetes."  The examiner made this determination based on the medical evidence showing that diabetes had been present for only three years and that the kidney disease was secondary to the longstanding hypertension.  The examiner further opined that the Veteran's kidney disease was not aggravated by his service-connected diabetes because the diabetes was mild and well controlled and the renal function was stable.

In a July 2012 Notice of Disagreement, the Veteran stated that his primary care physician told him his diabetes mellitus II was the primary cause of his kidney disease.

A June 2015 VA medical record notes an anechoic cyst found in the upper pole of the Veteran's right kidney.  The physician diagnosed the Veteran with moderate hepatomegaly without discrete lesion and early fatty infiltration.  The physician found the Veteran had chronic kidney disease and proteinuria "likely a result of concurrent [diabetes mellitus] but cryoglobulinemia is a possibility as well."

During the June 2016 Board video-conference hearing the Veteran testified he was not being treated with insulin for his diabetes, and that this lack of treatment could have caused his kidney disease.  

In reviewing the evidence, the Board finds there are conflicting medical opinions of record regarding whether the Veteran's kidney disease is secondary to his service-connected diabetes mellitus II.  Further, the Board finds both the February 2012 VA examination and the June 2015 VA physician's medical opinions inadequate to adjudicate the issue on appeal.  The February 2012 VA examiner's finding did not provide an adequate rationale as to why the Veteran's kidney disease was not etiologically related to his diabetes.  Conversely, the June 2015 VA physician did not provide any rationale as to why the kidney disease was likely a result of concurrent diabetes.  Both opinions are therefore speculative.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that another medical opinion is necessary to determine the nature and etiology of the Veteran's kidney disease.  

4. Hepatitis C

The Veteran asserts that his hepatitis C is service related.  Alternatively, the Veteran asserts his hepatitis C is secondary to his diabetes mellitus II.

The Veteran underwent a VA examination in November 2008.  The examiner noted that the Veteran was treated for malaria while in Vietnam.  The Veteran reported that he may have been treated for hepatitis in service but that he was not sure.  In addition, the Veteran reported that he was diagnosed with hepatitis B and C in 2005 and that he had never known of any hepatitis diagnosis prior to that.  He further reported that he had never been symptomatic with abdominal complaints, sleep disorder or jaundice, and that he had never seen a gastrointestinal specialist or hepatologist.  Based on the Veteran's medical and social history, the examiner determined that he was unlikely infected while in service.  The examiner further stated that it would be extremely unusual for an infection in 1968 to not show up as hepatitis C until 2005.  In addition, the examiner stated that the Veteran's hepatitis C was more likely due to an infection after service and not related to malaria as malaria does not cause hepatitis C.

In a July 2012 Notice of Disagreement, the Veteran stated that his primary care physician told him his diabetes mellitus II was the prime cause of his liver disease.  

The Board notes that the May 2010 VA examination report only provided an opinion as to direct service connection.  Accordingly, the Board finds that an addendum opinion is necessary to address the Veteran's secondary service connection claim.

5. Gout

The Veteran asserts that his gout is secondary to his diabetes.  Alternatively, the Veteran asserts that his gout was aggravated by his heart condition.  

During an October 2012 VA examination, the examiner noted the Veteran's gout was manifested by red hot swollen joints including the knee, foot and toes.  A uric acid test revealed highly elevated results and a joint aspirational/synovial fluid analysis test was positive.  The examiner was asked to opine whether the Veteran's gout was proximately due to or the result of his diabetes mellitus II.  The examiner opined that it was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner determined that the gout was due to the use of his diuretics, mainly furosemide, which is known to cause gout and had nothing to do with his diabetes.  

In his October 2015 Form 9 Substantive Appeal, the Veteran asserted that his gout was caused by his diabetes, and that it could also be aggravated by his heart disease.  

The Board notes that the October 2012 VA examination report only provided an opinion as to secondary service connection related to diabetes.  Accordingly, the Board finds that a remand is necessary to address the Veteran's aggravation claim.

In addition, given the remand of the heart disease claim, the Board finds that the claim seeking entitlement service connection for gout must be remanded as they are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2.  Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any heart disease.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disease is etiologically related to the Veteran's service?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

 (b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disease is secondary to a service-connected condition, including diabetes mellitus II?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's heart disease has been aggravated beyond its normal progression by a service-connected condition, including diabetes mellitus II?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3.  Then, schedule the Veteran for an examination by an appropriate examiner to determine the current nature and extent of any colon disability.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinion:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed colon disability(ies), including colon polyps, diverticulitis or soft tissue cancer, are due to injury or disease in service, including, but not limited to, presumed herbicide exposure?

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4.  Schedule the Veteran for an examination by an appropriate examiner to determine the current nature and extent of any kidney disease.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms. 

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disease is secondary to a service-connected condition, including diabetes mellitus II?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's kidney disease has been aggravated beyond its normal progression by a service-connected condition, including diabetes mellitus II?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5.  Then, return the claims file to the November 2008 VA examiner who conducted the examination for hepatitis C in order to obtain an addendum medical opinion.  If the examiner is not available to provide the addendum, or feels that additional examination is warranted, schedule the Veteran for a new VA examination with an examiner with sufficient expertise to provide the requested opinion and supporting rationale.  The supporting rationale for all opinions expressed must be provided.  

The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is secondary to a service-connected condition, including diabetes mellitus II?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C has been aggravated beyond its normal progression by a service-connected condition, including diabetes mellitus II?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

6.  Then, return the claims file to the October 2012 VA examiner who conducted the examination for gout in order to obtain an addendum medical opinion.  If the examiner is not available to provide the addendum, or feels that additional examination is warranted, schedule the Veteran for a new VA examination with an examiner with sufficient expertise to provide the requested opinion and supporting rationale.  The supporting rationale for all opinions expressed must be provided.  

The examiner should provide the following 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's gout has been aggravated beyond its normal progression by a service-connected condition, including diabetes mellitus II?  The examiner must consider the medical records and lay statements, and a rationale for the opinion should be provided.

7.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


